Citation Nr: 1716115	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 5, 1967 to December 17, 1968.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a February 2011 rating decision of the Department of Veterans (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Here, the Veteran was most recently afforded a VA examination in January 2013.  On the VA PTSD compensation examination in January 2013, the examiner diagnosed PTSD and stated that the Veteran had no other mental disorders.  The examiner noted that the Veteran was interviewed for the examination, but noted that he was not very forthcoming with details about his current life or history, so it was difficult to get a clear picture of how he lives.  At the time of examination, the Veteran reported that he does not have any friends and does not like to be around other people.  He reported that he has lost interest in these activities and cannot really explain why.  He has worked sporadically over the past year doing odd jobs for people at their homes.  He also worked in 2012 for a driving service where he would pick people up at the airport and drive them to their homes.  He stated he is able to do minor carpentry and plumbing work.  The examiner noted that it does not appear that the Veteran has been seen by psychiatry over the past two years.  He was still prescribed Citalopram and Trazadone to help with depression, anxiety and insomnia.  It was noted that he sleeps approximately 6 hours at night and has nightmares about Vietnam less frequently, usually 3 times a month.  He reported that he continues to isolate himself and prefers to stay in his house.  He denied having any history of suicide attempts or psychiatric hospitalizations.  He had the following symptoms; recurrent distressing dreams of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran's representative has asserted in conjunction with the appeal that the Veteran has symptoms of PTSD that are more nearly contemplated by a 70 percent rating.  Considering the representative's contentions of record and the evidence currently of record, the Board finds there is some indication of increase in severity of symptoms since the last examination.  On this basis, the Board finds that a remand to obtain a new examination is necessary to ensure VA satisfies its duty to assist.

As the Board is remanding the appeal for additional development, updated VA treatment records should also be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination in order to determine the current extent of his service connected PTSD.  The Veteran's record must be made available to the examiner prior to the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health providers.  The DBQ should be filled out completely as relevant.  The examiner should comment upon the effects of the Veteran's service-connected disability on ordinary activity and on how the disability impairs him functionally.

2.  Review the VA examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

